190 Ga. App. 746 (1989)
380 S.E.2d 342
RAYNER
v.
THE STATE.
A89A0454.
Court of Appeals of Georgia.
Decided March 13, 1989.
T. Michael Martin, for appellant.
Johnnie L. Caldwell, Jr., District Attorney, J. David Fowler, Assistant District Attorney, for appellee.
BANKE, Presiding Judge.
The appellant was convicted of child molestation, aggravated child molestation, and aggravated sodomy. The victim in each case was his 13-year-old daughter. His sole enumeration of error on appeal concerns the admission of certain testimony offered by his adult daughter concerning acts of molestation which he had committed against her when she was a child. The appellant does not contend that this testimony was inadmissible but maintains that it was incumbent upon the trial court to instruct the jury, without request, regarding the limited purposes for which such similar transaction evidence could be considered. Held:
It is axiomatic that where evidence has been admitted for a limited purpose "it is not error for the court to fail to instruct the jury to limit its consideration to the one purpose for which it is admissible, in the absence of a request to so instruct the jury." Harrell v. State, 241 Ga. 181, 186 (2) (243 SE2d 890) (1978). See also Pyburn v. State, 175 Ga. App. 158 (2) (332 SE2d 899) (1985). As no request for such instructions was made in this case, it follows that no error has been established.
Judgment affirmed. Sognier and Pope, JJ., concur.